                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

GARRETT CHAMBLIS,
ADC #159706                                                                         PLAINTIFF

v.                           Case No. 5:17-cv-000254-KGB/JTR

E. BLAND, APN,
Varner Super Max Unit, ADC, et al.                                              DEFENDANTS

                                            ORDER

       The Court has reviewed the Partial Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 81). Plaintiff Garrett Chamblis filed objections on

March 21, 2019 (Dkt. No. 82).        After careful consideration of the Partial Recommended

Disposition and the objections, and a de novo review of the record, the Court concludes that the

Partial Recommended Disposition should be approved and adopted in its entirety as this Court’s

findings in all respects (Id.). Consistent with the Partial Recommended Disposition, the Court

grants, in part, and denies, in part, the motion for summary judgment filed by Estella Bland,

Amanda Sackett, Patrick Drummond, Geraldine Campbell, Dr. Ronald Stuckey, and Jason Kelley

(Dkt. No. 64). The Court grants the motion for summary judgment filed by Rory Griffin (Dkt. No.

54).

       The Court writes separately to address Mr. Chamblis’ objections (Dkt. No. 82). In his

objections, Mr. Chamblis argues that his “monetary claims should be granted by this Court for in

ADC Policy AD-14-16 monetary claims are not grievable.” (Id., at 1). Mr. Chamblis asserts that

he has “been charged for medical sick calls” and for his “legal fees.” (Id.). The Court also notes

that, in his complaint, Mr. Chamblis seeks monetary relief against defendants (Dkt. No. 2, at 21-

22). In support of his argument, Mr. Chamblis attaches a page of Administrative Directive 14-16
(“AD 14-16”), which states:

         Remedies available do not include disciplinary actions against employees,
         contractors, or volunteers, nor monetary damages.                      The policy
         violation/incident/action alleged in the grievance shall be investigated because of
         the particular grievance if not previously grieved or otherwise prohibited under this
         grievance policy.

(Id., at 2).

         While Mr. Chamblis does not elaborate on this argument, the Court interprets Mr.

Chamblis’ objections as arguing that he is not required to exhaust his grievances due to the

statement in AD 14-16 that monetary damages are not available as a remedy. This argument has

been foreclosed by precedent. See Walker v. Maschner, 270 F.3d 573, 577 (8th Cir. 2001) (citing

Booth v. Churner, 532 U.S. 731 (2001)) (holding that the unavailability of monetary damages in

the prison grievance process did not excuse the plaintiff’s failure to exhaust his administrative

remedies). Accordingly, the unavailability of monetary damages in the prison grievance process

does not excuse Mr. Chamblis’ failure to exhaust his administrative remedies.                    See

Williams/Rashid v. Ark. Dep’t of Correction, Case No. 1:08-cv-00025 SWW/HDY, 2010 WL

4867426 (E.D. Ark. Nov. 1, 2010) (holding that plaintiff’s inability to receive monetary damages

through the grievance process did not excuse his failure to exhaust his administrative remedies).

         Accordingly, except for Mr. Chamblis’ claim that Ms. Bland provided constitutionally

inadequate care between May 18, 2017, and August 29, 2017, the Court dismisses without

prejudice Mr. Chamblis’ constitutional claims against defendants Ms. Bland, Ms. Sackett, Mr.

Drummond, Ms. Campbell, Dr. Stuckey, and Mr. Kelley. The Court dismisses without prejudice

Mr. Chamblis’ claims against Mr. Griffin. The Court dismisses Mr. Kelley and Mr. Griffin as

parties to this action. Mr. Chamblis is permitted to proceed on his claim against Ms. Bland alleging

that she provided constitutionally inadequate care between May 18, 2017, and August 29, 2017,




                                                  2
and his state medical malpractice and negligence claims against Ms. Sackett, Mr. Drummond, Ms.

Campbell, Ms. Bland, and Dr. Stuckey.

       It is so ordered this 26th day of March, 2019.


                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                3
